Citation Nr: 1709894	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1986 and from November 2004 to October 2007.  He also served in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

When this matter was initially before the Board in July 2014, the Board denied an increased rating for left knee arthritis.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2014 order, granted the parties' joint motion for remand, vacating the Board's decision on the issue and remanding the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last had an examination with regard to his knee in January 2016. 

The Board observes that a new precedential opinion that directly impacts the issue of entitlement to an increased evaluation for osteoarthritis of the left knee was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  As the January 2016 examination report does not contain all the findings required under the Correia holding, another examination is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any additional relevant records of treatment he wishes to be considered in connection with his claim, the records of which should be sought.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the service connected left knee condition.  All indicated tests and studies should be accomplished, and consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent possible, the examination should record the results of range of motion testing of the left knee on both "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  An explanation should be provided for any testing which cannot be performed.  

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




